NUMBER 13-09-00582-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE: WHITNEY G. RICE
 
 
On Petition for Writ of Mandamus
 
 
MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion Per Curiam (1)

	Relator, Whitney G. Rice, filed a pro se petition for writ of mandamus on October
20, 2009, seeking to compel the District Clerk of Nueces County to comply with her
ministerial duties and forward documents pertaining to relator's conviction to the Texas
Court of Criminal Appeals. (2)  The Court, having examined and fully considered the petition
for writ of mandamus, is of the opinion that the petition should be denied.
	This Court does not have mandamus jurisdiction over district clerks unless it is
shown that issuance of the writ is necessary to enforce our jurisdiction.  See Tex. Gov't
Code Ann. § 22.221(a), (b) (Vernon 2004); In re Washington, 7 S.W.3d 181, 182 (Tex.
App.-Houston [1st Dist.] 1999, orig. proceeding); In re Coronado, 980 S.W.2d 691, 692
(Tex. App.-San Antonio 1998, orig. proceeding); see also In re Nubine, No. 13-08-507-CV,
2008 Tex. App. LEXIS 6534, at *1 (Tex. App.-Corpus Christi Aug. 27, 2008, orig.
proceeding) (per curiam) (mem. op). 
	Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P.
52.8(a).
							PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and filed
this the 18th day of November, 2009.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  We note that this petition for writ of mandamus is substantially similar to a petition relator filed on
September 25, 2009.  See In re Whitney G. Rice, No. 13-09-00540-CR, 2009 Tex. App. LEXIS 7671, at *1
(Tex. App.-Corpus Christi Sept. 30, 2009, orig. proceeding) (memo op. per curiam, not designated for
publication).